50 mA NIH OH BP YW NO =

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

JUAN FERNANDO MEJIA BANEGAS,
Plaintiff,

Vv.

JOHN DOE #1, CBP; JOHN DOE # 2,
CBP,

Defendants.

 

 

 

fase 3:18-cv-02670-GPC-RBM Document 37 Filed 09/23/20 PagelD.147 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No.: 3:18-cv-2670-GPC-RBM

REPORT & RECOMMENDATION
OF U.S. MAGISTRATE JUDGE RE:
(1) DISSOLVING ORDER TO SHOW
CAUSE ; (2) GRANTING PLAINTIFF
ADDITIONAL TIME TO FILE AND
SERVE AMENDED COMPLAINT;
AND (3) DIRECTING CLERK OF
COURT TO ISSUE CIVIL
RIGHTS/BIVENS COMPLAINT TO
PLAINTIFF

AND

ORDER DENYING PLAINTIFF’S
MOTION FOR APPOINTMENT OF
COUNSEL

[Docs. 32, 33, 36 ]

I. INTRODUCTION
On November 23, 2018, Plaintiff Juan Fernando Mejia Banegas (“Plaintiff”) filed a

civil rights complaint against two John Doe defendants (collectively “Doe Defendants”)

3:18-cv-2670-GPC-RBM

 
0 Aa TDDB nw BP WD NO

NON wo PN PH KN WH HN WN KN KF HF HK HP BP ES FSF ES
OO sa DR WN BP WY NY K& CO HO DWBnAN Dn FP WY NYO | O&O

 

fase 3:18-cv-02670-GPC-RBM Document 37 Filed 09/23/20 PagelD.148 Page 2 of 10

allegedly employed by U.S. Customs and Border Protection (“CBP”). (Doc. 1.) He is
proceeding pro se and in forma pauperis (“IFP”). (Docs. 1, 4.) On January 31, 2020, after
Plaintiff identified the names of the two CBP officer defendants, the undersigned directed
Plaintiff to file a first amended complaint (“FAC”) substituting the Doe Defendants for the
now-identified officers so that proper service could be effectuated. (Doc. 31.) The
undersigned granted Plaintiff sixty (60) days to file an FAC, which elapsed on March 30,
2020. Ud.) Plaintiff did not timely file an FAC. On June 29, 2020, District Judge Gonzalo
P. Curiel ordered Plaintiff to show cause (“OSC”) why the case should not be dismissed
for failure to prosecute. (Doc. 32.) Plaintiff filed a response to the OSC and subsequently
filed a motion for appointment of counsel. (Docs. 33, 36.) Both filings raise the same
issue: Plaintiff requests the Court to appoint counsel to represent him. (Docs. 33, 36.)
Plaintiffs motion for appointment of counsel was referred to the undersigned. After
a thorough review of the motion for appointment of counsel, the undersigned does not find
exceptional circumstances exist to justify appointment of counsel at this time.

Accordingly, Plaintiff's motion is DENIED, WITHOUT PREJUDICE. The issues

 

presented in Plaintiffs response to the OSC was also referred to the undersigned for Report
and Recommendation. See 28 U.S.C. § 636(b)(1)(B); CivLR 72.1(c). After a thorough
review of the pleadings and Plaintiff's response to the OSC, the undersigned respectfully
RECOMMENDS the order to show cause (Doc. 32) be DISSOLVED, and the Court
GRANT Plaintiff an additional sixty (60) days to file an amended complaint. To the extent
Plaintiff files an amended complaint, the undersigned further RECOMMENDS that the
Court GRANT Plaintiff sixty (60) days to serve the named defendants pursuant to Fed. R.
Civ. P. Rule 4(m), which shall run from the date the amended complaint is filed.
TW. BACKGROUND & PROCEDURAL HISTORY

This Order incorporates the background and procedural history as set forth in the
Court’s September 4, 2019 and January 31, 2020 orders. (Docs. 22, 31.)
///
///

 

3:18-cv-2670-GPC-RBM

 
0 AN DH FP WW YN

NO po WN NHN WN NN KN WN NO HR HE KH HF He HF ESE Ee ES
oN DO UN BRP WD NO KF CO O Wns WDB A BPW NYO KF OS

 

fase 3:18-cv-02670-GPC-RBM Document 37 Filed 09/23/20 PagelD.149 Page 3 of 10

A. Complaint’s Allegations Against Doe Defendants

Plaintiff's complaint alleges he is a “citizen and national of Honduras” who is
seeking asylum in the United States. (Doc. 1 at 3.) On May 28, 2018, Plaintiff allegedly
left a shopping center in Calexico, California, when he was suddenly “punched in the face
with a closed fist” by Doe Defendant No. 1. (d. at 4.) Plaintiff then fell to the ground,
and Doe Defendant No. | identified himself as a CBP officer. (d.) Doe Defendant No. 1
told Plaintiff to lie still on the ground, and Plaintiff complied. Ud.) Doe Defendant No. 1
then handcuffed Plaintiff. (Ud. at 5.) Plaintiff allegedly complied with all orders and
offered no resistance. (/d.) After a few minutes, Doe Defendant No. 2 allegedly
“appear[ed] at the scene,” and without provocation by Plaintiff, grabbed the back of
Plaintiff's head and slammed it into the concrete, causing Plaintiff to lose consciousness.
(Id.)

After an unknown amount of time, Plaintiff regained consciousness and found
himself inside of a CBP vehicle. (U/d.) The Doe Defendants began questioning Plaintiff
inside the vehicle, and Plaintiff admitted he was in the United States “without lawful
status.” (Ud.) The Doe Defendants then transferred Plaintiff to a CBP detention facility.
(Id.)

While at the CBP detention facility, CBP staff noticed Plaintiff required medical
treatment and subsequently transported Plaintiff to an emergency room at a local hospital.
(/d. at 6.) Plaintiff was diagnosed with a nasal fracture and prescribed narcotics for pain
control. (/d.) After being released back to CBP, Plaintiff “returned to the same hospital a
few days later for . . . surgical drainage of [a] hematoma that resulted from the assault.”
(Id.)

Plaintiff alleges the Doe Defendants violated his Fourth Amendment rights by using
excessive force during his arrest. (Ud. at 7-8.) Additionally, Plaintiff alleges the Doe
Defendants acted with deliberate indifference to his serious medical needs while
Defendants questioned Plaintiff. Ud. at 9-10.)

///

 

3:18-cv-2670-GPC-RBM

 
So A NDB nA BR WD PO

NO bh NO WN HO WN HN HK NN HF FF HK RK HF HF SES PEF ES
Oo nN DB ON BPW NO KF CO DO WDBnN HD A FBP WH NY KF OC

 

base 3:18-cv-02670-GPC-RBM Document 37 Filed 09/23/20 PagelD.150 Page 4 of 10

At the time the Court issued its order granting Plaintiff's IFP Motion, the Court
cautioned Plaintiff that he “must identify [the Doe Defendants] by name, and amend his
Complaint to substitute these individuals as proper parties in place of the Does before the
United States Marshal will be able to execute service upon them.” (Doc. 4 at 5, n. 2
(citations omitted).)

B. Attempt to Effectuate Service of Process Upon Identified Officers

On May 14, 2019, Plaintiff filed a Notice of Filing of Service Packet alleging the
identities of the Doe Defendants as Michael Mansfield (“Mansfield”) and Jose Meza
(“Meza”). (Doc. 15.) However, Plaintiff alleges he “is not exactly certain as to which
Defendant is [Doe Defendant No. 1] and [Doe Defendant No. 2]... [and] will therefore
leave the Caption as Doe Defendants at this time, expecting to clarify which Defendant is
which, early in discovery.” (Ud. at 1.)

Plaintiff attempted to serve Mansfield and Meza before amending his complaint and
naming these individuals as defendants. In August and September 2019, Plaintiff filed
summonses addressed to Meza and Mansfield at 1150 Birch Street, Calexico, CA 92231,
all of which were returned unexecuted stating “[b]usiness is closed down permanently.”!
(Docs. 16-17, 20-21.) On September 4, 2019, Judge Curiel granted Plaintiff up through
December 4, 2019 to serve Defendants and directed the Clerk of Court to re-issue
summonses to Plaintiff's complaint and address U.S. Marshal Form 285 to Mansfield and
Meza. (Docs. 11, 22.) On October 10, 2019, Plaintiff filed the summonses addressed to
Mansfield and Meza, which were returned executed. (Docs. 26-27.) However, the U.S.
Attorney contends service is ineffective, because neither individual is a named defendant.

(Doc. 29.) Nonetheless, the U.S. Attorney states, “[i]f and when [Mansfield] and/or [Mesa]

 

' According to the CBP website, the Calexico station is listed with an address of 1150
Birch Street, Calexico, CA 92231. See https://www.cbp.gov/border-security/along-us-
borders/border-patrol-sectors/el-centro-sector-california/calexico-station (last visited Sept.

21, 2020). However, that location is permanently closed and has been relocated to 536
Barbara Worth Road, Calexico, CA 92231. .

 

3:18-cv-2670-GPC-RBM

 
0 FF DDB A HB WD HPO eR

NY pO WV WN WN WN NY WN NHN KK HF KF KF KF KF RP Fe
OO aI HD OA B WD NPY KH CO HO DAN KD HA FP WN KF O&O

 

fase 3:18-cv-02670-GPC-RBM Document 37 Filed 09/23/20 PagelD.151 Page 5 of 10

[are] name[d] as defendants in this case, Plaintiff's designated process server is invited to
contact [the U.S. Attorney] to facilitate service of the summons and complaint.”” (Jd. at
2.)

As stated above, the undersigned directed Plaintiff to file an FAC on or before March
30, 2020, substituting the identified officers for the Doe Defendants. (Doc. 31.) Plaintiff
did not file an FAC as directed. Judge Curiel ordered Plaintiff to show cause why the case
should not be dismissed for failure to prosecute. (Doc. 32.)

il. RESPONSE TO OSC & MOTION FOR APPOINTMENT OF COUNSEL

Plaintiff's response to the OSC contends this case should not be dismissed because
he is mentally incompetent and requires the assistance of counsel to effectively litigate his
case. (Doc. 33 at 1-4.)

Plaintiff has been in immigration custody since May 28, 2018. (/d. at 1.) He has
been detained at the Eloy Detention Center in Eloy, Arizona since November 2019. (d.)
Plaintiff alleges a detainee at another facility assisted him with drafting the initial
complaint, but he “has no one at Eloy to help him write an amended Complaint, conduct
discovery, file pleadings, or try the case.” (Ud. at 2.) However, Plaintiff received assistance
in drafting his response to the OSC and motion for appointment of counsel. (/d.)

Plaintiff attached an order from Immigration Court where the court found Plaintiff
“mentally incompetent to represent himself,” and ordered a qualified representative to be
provided to Plaintiff through the Executive Office for Immigration Review’s National
Qualified Representative Program. (/d. at Ex. B, p. 10.) Plaintiff also attached medical
records indicating Plaintiff suffers from schizophrenia and psychosis. (/d. at Ex. A, pp. 7-
9.) Plaintiff also alleges he has a petition for review pending before the Ninth Circuit,

where the Court appointed counsel for him under the Court’s pro bono program. (/d. at 3.)

 

* The U.S. Attorney spells Mesa’s name differently than Plaintiff. (Compare Doc. 15 with
Doc. 29.)

 

3:18-cv-2670-GPC-RBM

 
So FAN HD A HBP WD YPN

NO bw bw WN ND WN NY KN NO PR FH BF FF KF KF PF OS eS
oOo nN HN OH BR WO NY YK CO UO DWDHnN Dn FP WD YPO | OS

 

ASE 3:18-cv-02670-GPC-RBM Document 37 Filed 09/23/20 PagelD.152 Page 6 of 10

Plaintiff also alleges Eloy Detention Center has a coronavirus outbreak, which makes it
difficult to research, file pleadings, and litigate this case. (Id.)

Plaintiffs motion for appointment of counsel incorporates by reference the
foregoing allegations contained in his response to the OSC. (Doc. 36.) He alleges he “does
not have a basic understanding of court proceedings or the roles of a judge and a lawyer.”
(id. at 2.) He has not been able to secure volunteer or retained counsel. (/d. at 3.) He
alleges, “[u]nless counsel is provided, [he] will simply be unable to investigate or litigate
this case.” (/d.) Plaintiff contends that his case has merit, as evidenced by the medical
records documenting his injuries. (/d.)

IV. DISCUSSION

A. Motion for Appointment of Counsel

i. Applicable Law

Generally, a person has no right to court-appointed counsel in civil actions. Palmer
v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (finding no abuse of discretion in denying
appointment of counsel in civil rights action, citing Storseth v. Spellman, 654 F.2d 1349,
1353 (Oth Cir. 1981)). However, pursuant to 28 U.S.C. § 1915(e)(1), a court may appoint
counsel for indigent civil litigants under “exceptional circumstances.” Palmer, 560 F.3d
at 970 (citing Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004), cert.
denied sub nom. Gerber v. Agyeman, 545 U.S. 1128 (2005)). In determining whether
“exceptional circumstances” exist, the court must consider “the likelihood of success on
the merits as well as the ability of the petitioner to articulate his claims pro se in light of
the complexity of the legal issues involved.” Palmer, 560 F.3d at 970 (citing Weygandt v.
Look, 718 F.2d 952, 954 (9th Cir. 1983)); see also Terrell v. Brewer, 935 F.2d 1015, 1017
(9th Cir. 1991). Neither of these considerations is dispositive but instead must be viewed
together. Terrell, 935 F.2d at 1017 (citing Wilborn v. Escalderon, 789 F.2d 1328, 1331
(9th Cir. 1986)).

Only “rarely” will a federal court find a case to be so complex that it is appropriate

to appoint counsel for a civil litigant who faces no loss of liberty in the controversy at hand.

6

 

3:18-cv-2670-GPC-RBM

 
S90 Oo NN nH FF WY YN

—
So

I]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Hse 3:18-cv-02670-GPC-RBM Document 37 Filed 09/23/20 PagelD.153 Page 7 of 10

See Dotson v. Doctor, No. 1:14-CV-00093-LJO-SKO, 2014 U.S. Dist. LEXIS 72791, at
*1 n.l (E.D. Cal. May 27, 2014) (“[cJounsel is appointed in civil cases only rarely, if
exceptional circumstances exist”); United States v. Melluzzo, No. CV-09-8197-PCT-
MHM, 2010 U.S. Dist. LEXIS 53053, at *3 (D. Ariz. May 3, 2010); see also
Schwartzmiller v. Roberts, No. 93-1276-FR, 1994 U.S. Dist. LEXIS 1620, at *3 n.1 (D.
Or. Feb. 11, 1994). This includes civil rights litigation involving Fourth Amendment
excessive force allegations brought pursuant to 28 U.S.C. § 1331 and Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). See
Marquez v. Scott, No. 13-CV-2507-BEN-BLM, 2014 U.S. Dist. LEXIS 37684, at *6 (S.D.
Cal. Mar. 19, 2014) (denying motion for appointment of counsel in excessive force action,
in part, due to relatively straightforward nature of the Fourth Amendment excessive force
allegations).
il. No Exceptional Circumstances Exist to Justify Appointment of Counsel

Here, there are no “exceptional circumstances” to justify appointment of counsel at
this time. Litigation is in its early stages. The two identified CBP officers have yet to be
substituted as defendants, much less file a responsive pleading. (Docs. 1, 31, 32.) At the
initial pleading stage, it is difficult to determine Plaintiffs likelihood of success on the
merits ofhis claims. To the extent this case proceeds beyond summary judgment, the Court
will be in a better position to make such determination.

As in Marquez, Plaintiffs Fourth Amendment allegations are not sufficiently
complex to warrant appointment of counsel. See Marquez, 2014 U.S. Dist. LEXIS 37684,
at *6. Although Plaintiff claims he lacks an understanding of legal proceedings and suffers
from a mental illness, Plaintiff demonstrated literacy and an ability to communicate
through pleadings and motions to sufficiently articulate his claims pro se. (Docs. 1, 33,
36); see Palmer, 560 F.3d at 970 (affirming denial of appointment of counsel where a
plaintiff demonstrates ability to effectively present case). In all of Plaintiff's filings to date,
he demonstrates an ability to articulate essential facts to support his claims and/or

arguments. (Docs. 1, 33, 36.) For example, Plaintiff's response to the OSC attaches as

7

 

3:18-cv-2670-GPC-RBM

 
oOo mA HN DB nH BP WY NY

NON NO WN NH WH WV WN NHN NO KH HF HF KF KF KF Pe OE OES
yn aI HDB ON BR WO NO KH TD OO Wns HDB A SP YW NO KF OS

 

fase 3:18-cv-02670-GPC-RBM Document 37 Filed 09/23/20 PagelD.154 Page 8 of 10

exhibits medical records and an immigration court order to support his allegations that he
lacks mental capacity. (Doc. 33 at 6-10.) Additionally, Plaintiff's complaint survived the
initial screening required by 28 U.S.C. §§ 1915(e)(2) and 1915A, which further evidences
his ability to articulate his claims pro se.

In considering the nature of Plaintiffs claims together with Plaintiffs ability to
articulate the same, the undersigned does not find exceptional circumstances exist to justify
appointment of counsel at this time. If this case proceeds beyond summary judgment, the
Court may consider appointment of trial counsel.

B. _ Plaintiff’?s Response to OSC

Notably, Plaintiff's response to the OSC was timely filed and explained why he had
not timely filed an FAC in compliance with the undersigned’s January 31, 2020 order.
(Doc. 33.) Plaintiff is detained and proceeding pro se, and he alleges he lacks legal
knowledge to competently represent himself. (Jd. at 1-2.) Plaintiff further alleges the
ongoing COVID-19 pandemic makes it difficult for him to litigate. Ud. at 3.) Plaintiff
requests that the Court not dismiss his case. (/d.at 4.) He further requests the Court appoint
counsel and grant him an additional sixty days to file an FAC. (/d.) To the extent Plaintiff’ s
response to the OSC is construed as a motion for appointment of counsel, such request is
denied. See supra pp. 6-7.

Properly naming all parties in a complaint ensures timely service of the summons
and complaint pursuant to Fed. R. Civ. P. 4(m), which requires service to be accomplished
within ninety days after the complaint is filed. If service is not accomplished within ninety
days, the Court must dismiss the action without prejudice or order that service be made
within a specified time. See Fed. R. Civ. P. 4(m). If plaintiff establishes good cause for
the failure to effectuate timely service, the Court is required to extend the time for service.
Id. The Court has broad discretion to extend the time for service and may consider factors
such as actual notice of a lawsuit, prejudice to the defendant or eventual service. See Efaw
v. Williams, 473 F.3d 1038, 1041 (9th Cir. 2007) (citation and internal quotation marks
omitted).

 

3:18-cv-2670-GPC-RBM

 
So Aa NDB HBR WD NO

NO pO NY NHN KN HN HN KN N FP FH FF HF KF RP POS S|
Oo DH WN BP WY NPN KF OD OBO DBnaAN DW aA fB WY LVPO | OO

 

fase 3:18-cv-02670-GPC-RBM Document 37 Filed 09/23/20 PagelD.155 Page 9 of 10

Although Plaintiffhas yet to name Mansfield and Meza as defendants in an amended
complaint, it appears these officers are on notice of the allegations in the complaint such
that they will not suffer any prejudice from a delay in service. See supra pp.4-5; (Docs.
26-27, 29); see Efaw, 473 F.3d at 1041. Given the ongoing COVID-19 pandemic,
Plaintiff's pro se circumstances, and the CBP officer defendants’ actual notice of the
lawsuit, good cause exists to extend the time for Plaintiff to file and serve an amended
complaint pursuant to Fed. R. Civ. P. 4(m). See Eldridge v. Block, 832 F.2d 1132, 1136
(9th Cir. 1987) (stating “strict time limits . .. ought not to be insisted upon where restraints
resulting from a pro se prisoner plaintiffs incarceration prevent timely compliance with
court deadlines.”) (internal quotations and citations omitted). As such, the undersigned
recommends that the OSC be dissolved and Plaintiff be granted additional time to file and
serve an amended complaint.

Vv. CONCLUSION

For the foregoing reasons, Plaintiff's motion for appointment of counsel is
DENIED, WITHOUT PREJUDICE.

Additionally, the undersigned submits a Report and Recommendation as to the June
29, 2020 Order to Show Cause to United States District Judge Gonzalo P. Curiel under 28
U.S.C. § 636(b)(1)(B) and Civil Local Rule 72.1(c) of the United States District Court for
the Southern District of California. The undersigned respectfully RECOMMENDS that:

1. The order to show cause (Doc. 32) be DISSOLVED;

2. The Court GRANT Plaintiff an additional sixty (60) days to file an amended
complaint substituting the Doe Defendants for the individual defendants identified by
Plaintiff;

3. To the extent Plaintiff files an amended complaint, the Court GRANT Plaintiff
sixty (60) days to serve the named defendants pursuant to Rule 4(m), Fed. R. Civ. P., which
shall begin running from the date the amended complaint is filed;

///
///

 

3:18-cv-2670-GPC-RBM

 
0 A NN HD OA BP WD NO

pO wo NO NH VN NY WN WN NO Ke He HF HF Se S| S| S|
oN DN ON BP WY NY KF CD OO DB yD WB vA BP WD NYO KY CS

ASe 3:18-cv-02670-GPC-RBM Document 37 Filed 09/23/20 PagelD.156 Page 10 of 10

4. The Court DIRECT the Clerk of Court to issue a civil rights/Bivens form
complaint to Plaintiff, along with a copy of Plaintiffs initial complaint (Doc. 1), to his
address of record; and

5. The Court NOTIFY the Clerk of Court that, upon Plaintiff’ s filing of an amended
complaint, the Court will issue separate orders directing the Clerk of Court to issue a
summons as to Plaintiff's amended complaint and directing the U.S. Marshals Service to
contact the U.S. Attorney’s Office to effectuate service of the summons and amended
complaint consistent with the U.S. Attorney’s agreement. (See Doc. 29.)

As to the Report and Recommendation, any party may file written objections with
the Court and serve a copy on all parties on or before October 6, 2020. The document
should be captioned “Objections to Report and Recommendation.” The parties are advised
that failure to file objections within the specified time may waive the right to appeal the
District Court’s Order. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
v. YIst, 951 F.2d 1153, 1156 (9th Cir. 1991).

IT ISSO ORDERED.

DATE: September 22, 2020 Jeb Loamuba toiling
WO

N. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

10

 

 

3:18-cv-2670-GPC-RBM

 
